 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 1 of 16 Page ID #:519




1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
     IMEX LEADER, INC., a California ) Case No. 8:20-cv-01574-DOC (JDEx)
11
                                        )
     corporation; and IRINA GRANT,      )
                            Plaintiffs, ) PROTECTIVE ORDER
12                                      )
                         v.             )
13   FULL CHARGE LLC, a California )
14   limited liability company; MARCO ))
     SANCHEZ, an individual; MOISES )
15
     RAMIREZ, an individual; and DOES )
                                        )
16   1-100, inclusive,                  )
                            Defendants. )
17
18
           Based on the parties’ Stipulation (Dkt. 40), and good cause appearing,
19
     the Court hereby finds and orders as follows:
20
           1.    PURPOSES AND LIMITATIONS
21
           Discovery in this action is likely to involve production of confidential,
22
     proprietary or private information for which special protection from public
23
     disclosure and from use for any purpose other than pursuing this litigation may
24
     be warranted. This Order does not confer blanket protections on all disclosures
25
26
     or responses to discovery and that the protection it affords from public

27   disclosure and use extends only to the limited information or items that are

28   entitled to confidential treatment under the applicable legal principles.
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 2 of 16 Page ID #:520




1          2.     GOOD CAUSE STATEMENT
2          This action is likely to involve trade secrets, customer and pricing lists
3    and other valuable research, development, commercial, financial, technical
4    and/or proprietary information for which special protection from public
5    disclosure and from use for any purpose other than prosecution of this action is
6
     warranted. Such confidential and proprietary materials and information
7
     consist of, among other things, confidential business or financial information,
8
     information regarding confidential business practices, or other confidential
9
     research, development, or commercial information (including information
10
     implicating privacy rights of third parties), information otherwise generally
11
     unavailable to the public, or which may be privileged or otherwise protected
12
     from disclosure under state or federal statutes, court rules, case decisions, or
13
     common law. Accordingly, to expedite the flow of information, to facilitate the
14
     prompt resolution of disputes over confidentiality of discovery materials, to
15
     adequately protect information the parties are entitled to keep confidential, to
16
17
     ensure that the parties are permitted reasonable necessary uses of such material

18
     in preparation for and in the conduct of trial, to address their handling at the

19   end of the litigation, and serve the ends of justice, a protective order for such

20   information is justified in this matter. It is the intent of the parties that
21   information will not be designated as confidential for tactical reasons and that
22   nothing be so designated without a good faith belief that it has been
23   maintained in a confidential, non-public manner, and there is good cause why
24   it should not be part of the public record of this case.
25         3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
26                PROCEDURE
27         The parties further acknowledge, as set forth in Section 14.3, below, that
28   this Stipulated Protective Order does not entitle them to file confidential

                                                2
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 3 of 16 Page ID #:521




1    information under seal; Local Civil Rule 79-5 sets forth the procedures that
2    must be followed and the standards that will be applied when a party seeks
3    permission from the court to file material under seal. There is a strong
4    presumption that the public has a right of access to judicial proceedings and
5    records in civil cases. In connection with non-dispositive motions, good cause
6
     must be shown to support a filing under seal. See Kamakana v. City and
7
     County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
8
     Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
9
     Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
10
     protective orders require good cause showing), and a specific showing of good
11
     cause or compelling reasons with proper evidentiary support and legal
12
     justification, must be made with respect to Protected Material that a party
13
     seeks to file under seal. The parties’ mere designation of Disclosure or
14
     Discovery Material as CONFIDENTIAL does not— without the submission
15
     of competent evidence by declaration, establishing that the material sought to
16
17
     be filed under seal qualifies as confidential, privileged, or otherwise

18
     protectable—constitute good cause.

19         Further, if a party requests sealing related to a dispositive motion or trial,

20   then compelling reasons, not only good cause, for the sealing must be shown,
21   and the relief sought shall be narrowly tailored to serve the specific interest to
22   be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
23   Cir. 2010). For each item or type of information, document, or thing sought to
24   be filed or introduced under seal, the party seeking protection must articulate
25   compelling reasons, supported by specific facts and legal justification, for the
26   requested sealing order. Again, competent evidence supporting the application
27   to file documents under seal must be provided by declaration.
28

                                              3
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 4 of 16 Page ID #:522




1          Any document that is not confidential, privileged, or otherwise
2    protectable in its entirety will not be filed under seal if the confidential portions
3    can be redacted. If documents can be redacted, then a redacted version for
4    public viewing, omitting only the confidential, privileged, or otherwise
5    protectable portions of the document, shall be filed. Any application that seeks
6
     to file documents under seal in their entirety should include an explanation of
7
     why redaction is not feasible.
8
           4.     DEFINITIONS
9
           4.1    Action: Imex Leader, Inc., et al. v. Full Charge LLC, et al., Case No.
10
     8:20-cv-01574-DOC (JDEx).
11
           4.2    Challenging Party: a Party or Non-Party that challenges the
12
     designation of information or items under this Order.
13
           4.3    “CONFIDENTIAL” Information or Items: information
14
     (regardless of how it is generated, stored or maintained) or tangible things that
15
     qualify for protection under Federal Rule of Civil Procedure 26(c), and as
16
17
     specified above in the Good Cause Statement.

18         4.4    Counsel: Outside Counsel of Record and House Counsel (as well

19   as their support staff).

20         4.5    Designating Party: a Party or Non-Party that designates
21   information or items that it produces in disclosures or in responses to discovery
22   as “CONFIDENTIAL.”
23         4.6    Disclosure or Discovery Material: all items or information,
24   regardless of the medium or manner in which it is generated, stored, or
25   maintained (including, among other things, testimony, transcripts, and tangible
26   things), that are produced or generated in disclosures or responses to discovery.
27         4.7    Expert: a person with specialized knowledge or experience in a
28   matter pertinent to the litigation who has been retained by a Party or its

                                               4
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 5 of 16 Page ID #:523




1    counsel to serve as an expert witness or as a consultant in this Action.
2          4.8    House Counsel: attorneys who are employees of a party to this
3    Action. House Counsel does not include Outside Counsel of Record or any
4    other outside counsel.
5          4.9    Non-Party: any natural person, partnership, corporation,
6
     association or other legal entity not named as a Party to this action.
7
           4.10 Outside Counsel of Record: attorneys who are not employees of a
8
     party to this Action but are retained to represent a party to this Action and
9
     have appeared in this Action on behalf of that party or are affiliated with a law
10
     firm that has appeared on behalf of that party, and includes support staff.
11
           4.11 Party: any party to this Action, including all of its officers,
12
     directors, employees, consultants, retained experts, and Outside Counsel of
13
     Record (and their support staffs).
14
           4.12 Producing Party: a Party or Non-Party that produces Disclosure or
15
     Discovery Material in this Action.
16
17
           4.13 Professional Vendors: persons or entities that provide litigation

18
     support services (e.g., photocopying, videotaping, translating, preparing

19   exhibits or demonstrations, and organizing, storing, or retrieving data in any

20   form or medium) and their employees and subcontractors.
21         4.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23         4.15   Receiving Party: a Party that receives Disclosure or Discovery
24   Material from a Producing Party.
25         5.     SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                             5
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 6 of 16 Page ID #:524




1    compilations of Protected Material; and (3) any testimony, conversations, or
2    presentations by Parties or their Counsel that might reveal Protected Material.
3          Any use of Protected Material at trial shall be governed by the orders of
4    the trial judge and other applicable authorities. This Order does not govern the
5    use of Protected Material at trial.
6
           6.    DURATION
7
           Once a case proceeds to trial, information that was designated as
8
     CONFIDENTIAL or maintained pursuant to this protective order used or
9
     introduced as an exhibit at trial becomes public and will be presumptively
10
     available to all members of the public, including the press, unless compelling
11
     reasons supported by specific factual findings to proceed otherwise are made to
12
     the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
13
     (distinguishing “good cause” showing for sealing documents produced in
14
     discovery from “compelling reasons” standard when merits-related documents
15
     are part of court record). Accordingly, the terms of this protective order do not
16
17
     extend beyond the commencement of the trial.

18
           7.    DESIGNATING PROTECTED MATERIAL

19         7.1   Exercise of Restraint and Care in Designating Material for

20               Protection. Each Party or Non-Party that designates information
21   or items for protection under this Order must take care to limit any such
22   designation to specific material that qualifies under the appropriate standards.
23   The Designating Party must designate for protection only those parts of
24   material, documents, items or oral or written communications that qualify so
25   that other portions of the material, documents, items or communications for
26   which protection is not warranted are not swept unjustifiably within the ambit
27   of this Order.
28

                                             6
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 7 of 16 Page ID #:525




1          Mass, indiscriminate or routinized designations are prohibited.
2    Designations that are shown to be clearly unjustified or that have been made
3    for an improper purpose (e.g., to unnecessarily encumber the case development
4    process or to impose unnecessary expenses and burdens on other parties) may
5    expose the Designating Party to sanctions.
6
           If it comes to a Designating Party’s attention that information or items
7
     that it designated for protection do not qualify for protection, that Designating
8
     Party must promptly notify all other Parties that it is withdrawing the
9
     inapplicable designation.
10
           7.2   Manner and Timing of Designations. Except as otherwise
11
     provided in this Order, or as otherwise stipulated or ordered, Disclosure of
12
     Discovery Material that qualifies for protection under this Order must be
13
     clearly so designated before the material is disclosed or produced.
14
           Designation in conformity with this Order requires:
15
                 (a) for information in documentary form (e.g., paper or electronic
16
17
     documents, but excluding transcripts of depositions or other pretrial or trial

18
     proceedings), that the Producing Party affix at a minimum, the legend

19   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page

20   that contains protected material. If only a portion of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the
22   protected portion(s) (e.g., by making appropriate markings in the margins).
23         A Party or Non-Party that makes original documents available for
24   inspection need not designate them for protection until after the inspecting
25   Party has indicated which documents it would like copied and produced.
26   During the inspection and before the designation, all of the material made
27   available for inspection shall be deemed “CONFIDENTIAL.” After the
28   inspecting Party has identified the documents it wants copied and produced,

                                             7
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 8 of 16 Page ID #:526




1    the Producing Party must determine which documents, or portions thereof,
2    qualify for protection under this Order. Then, before producing the specified
3    documents, the Producing Party must affix the “CONFIDENTIAL legend” to
4    each page that contains Protected Material. If only a portion of the material on
5    a page qualifies for protection, the Producing Party also must clearly identify
6
     the protected portion(s) (e.g., by making appropriate markings in the margins).
7
                 (b) for testimony given in depositions that the Designating Party
8
     identifies the Disclosure or Discovery Material on the record, before the close
9
     of the deposition all protected testimony.
10
                 (c) for information produced in some form other than
11
     documentary and for any other tangible items, that the Producing Party affix
12
     in a prominent place on the exterior of the container or containers in which the
13
     information is stored the legend “CONFIDENTIAL.” If only a portion or
14
     portions of the information warrants protection, the Producing Party, to the
15
     extent practicable, shall identify the protected portion(s).
16
17
           7.3   Inadvertent Failures to Designate. If timely corrected, an

18   inadvertent failure to designate qualified information or items does not,

19   standing alone, waive the Designating Party’s right to secure protection under

20   this Order for such material. Upon timely correction of a designation, the
21   Receiving Party must make reasonable efforts to assure that the material is
22   treated in accordance with the provisions of this Order.
23         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
24         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
25   designation of confidentiality at any time that is consistent with the Court’s
26   Scheduling Order.
27         8.2   Meet and Confer. The Challenging Party shall initiate the dispute
28   resolution process under Local Rule 37-1 et seq.

                                              8
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 9 of 16 Page ID #:527




1          8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
2    joint stipulation pursuant to Local Rule 37-2.
3          8.4 The burden of persuasion in any such challenge proceeding shall be
4    on the Designating Party. Frivolous challenges, and those made for an
5    improper purpose (e.g., to harass or impose unnecessary expenses and burdens
6
     on other parties) may expose the Challenging Party to sanctions. Unless the
7
     Designating Party has waived or withdrawn the confidentiality designation, all
8
     parties shall continue to afford the material in question the level of protection
9
     to which it is entitled under the Producing Party’s designation until the Court
10
     rules on the challenge.
11
12         9.    ACCESS TO AND USE OF PROTECTED MATERIAL
13         9.1 Basic Principles. A Receiving Party may use Protected Material that
14   is disclosed or produced by another Party or by a Non-Party in connection
15   with this Action only for prosecuting, defending or attempting to settle this
16   Action. Such Protected Material may be disclosed only to the categories of
17   persons and under the conditions described in this Order. When the Action has
18   been terminated, a Receiving Party must comply with the provisions of section
19   15 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party
21
     at a location and in a secure manner that ensures that access is limited to the
22
     persons authorized under this Order.
23
           9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
24
     otherwise ordered by the court or permitted in writing by the Designating
25
     Party, a Receiving Party may disclose any information or item designated
26
     “CONFIDENTIAL” only to:
27
28

                                              9
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 10 of 16 Page ID #:528




1                (a) the Receiving Party’s Outside Counsel of Record in this
2    Action, as well as employees of said Outside Counsel of Record to whom it is
3    reasonably necessary to disclose the information for this Action;
4                (b) the officers, directors, and employees (including House
5    Counsel) of the Receiving Party to whom disclosure is reasonably necessary
6
     for this Action;
7
                 (c) Experts (as defined in this Order) of the Receiving Party to
8
     whom disclosure is reasonably necessary for this Action and who have signed
9
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
                 (d) the court and its personnel;
11
                 (e) court reporters and their staff;
12
                 (f) professional jury or trial consultants, mock jurors, and
13
     Professional Vendors to whom disclosure is reasonably necessary for this
14
     Action and who have signed the “Acknowledgment and Agreement to Be
15
     Bound” (Exhibit A);
16
17
                 (g) the author or recipient of a document containing the

18
     information or a custodian or other person who otherwise possessed or knew

19   the information;

20               (h) during their depositions, witnesses, and attorneys for witnesses,
21   in the Action to whom disclosure is reasonably necessary provided: (1) the
22   deposing party requests that the witness sign the form attached as Exhibit A
23   hereto; and (2) they will not be permitted to keep any confidential information
24   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
25   A), unless otherwise agreed by the Designating Party or ordered by the court.
26   Pages of transcribed deposition testimony or exhibits to depositions that reveal
27   Protected Material may be separately bound by the court reporter and may not
28   be disclosed to anyone except as permitted under this Stipulated Protective

                                             10
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 11 of 16 Page ID #:529




1    Order; and
2                   (i) any mediators or settlement officers and their supporting
3    personnel, mutually agreed upon by any of the parties engaged in settlement
4    discussions.
5          10.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
6                   PRODUCED IN OTHER LITIGATION
7
           If a Party is served with a subpoena or a court order issued in other
8
     litigation that compels disclosure of any information or items designated in this
9
     Action as “CONFIDENTIAL,” that Party must:
10
                    (a) promptly notify in writing the Designating Party. Such
11
     notification shall include a copy of the subpoena or court order;
12
                    (b) promptly notify in writing the party who caused the subpoena
13
     or order to issue in the other litigation that some or all of the material covered
14
     by the subpoena or order is subject to this Protective Order. Such notification
15
     shall include a copy of this Stipulated Protective Order; and
16
17
                    (c) cooperate with respect to all reasonable procedures sought to be

18
     pursued by the Designating Party whose Protected Material may be affected. If

19   the Designating Party timely seeks a protective order, the Party served with the

20   subpoena or court order shall not produce any information designated in this
21   action as “CONFIDENTIAL” before a determination by the court from which
22   the subpoena or order issued, unless the Party has obtained the Designating
23   Party’s permission. The Designating Party shall bear the burden and expense
24   of seeking protection in that court of its confidential material and nothing in
25   these provisions should be construed as authorizing or encouraging a
26   Receiving Party in this Action to disobey a lawful directive from another court.
27   ///
28   ///

                                               11
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 12 of 16 Page ID #:530




1          11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
2                BE PRODUCED IN THIS LITIGATION

3                (a) The terms of this Order are applicable to information produced
4    by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
5    information produced by Non-Parties in connection with this litigation is
6
     protected by the remedies and relief provided by this Order. Nothing in these
7
     provisions should be construed as prohibiting a Non-Party from seeking
8
     additional protections.
9
                 (b) In the event that a Party is required, by a valid discovery
10
     request, to produce a Non-Party’s confidential information in its possession,
11
     and the Party is subject to an agreement with the Non-Party not to produce the
12
     Non-Party’s confidential information, then the Party shall:
13
                 (1) promptly notify in writing the Requesting Party and the Non-
14
     Party that some or all of the information requested is subject to a
15
     confidentiality agreement with a Non-Party;
16
17
                 (2) promptly provide the Non-Party with a copy of the Stipulated

18
     Protective Order in this Action, the relevant discovery request(s), and a

19   reasonably specific description of the information requested; and

20               (3) make the information requested available for inspection by the
21   Non-Party, if requested.
22               (c) If the Non-Party fails to seek a protective order from this court
23   within 14 days of receiving the notice and accompanying information, the
24   Receiving Party may produce the Non-Party’s confidential information
25   responsive to the discovery request. If the Non-Party timely seeks a protective
26   order, the Receiving Party shall not produce any information in its possession
27   or control that is subject to the confidentiality agreement with the Non-Party
28   before a determination by the court. Absent a court order to the contrary, the

                                            12
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 13 of 16 Page ID #:531




1    Non-Party shall bear the burden and expense of seeking protection in this court
2    of its Protected Material.
3             12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
4                   MATERIAL
5             If a Receiving Party learns that, by inadvertence or otherwise, it has
6
     disclosed Protected Material to any person or in any circumstance not
7
     authorized under this Stipulated Protective Order, the Receiving Party must
8
     immediately (a) notify in writing the Designating Party of the unauthorized
9
     disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
10
     Protected Material, (c) inform the person or persons to whom unauthorized
11
     disclosures were made of all the terms of this Order, and (d) request such
12
     person or persons to execute the “Acknowledgment an Agreement to Be
13
     Bound” attached hereto as Exhibit A.
14
              13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
15
                    OTHERWISE PROTECTED MATERIAL
16
17
              When a Producing Party gives notice to Receiving Parties that certain

18
     inadvertently produced material is subject to a claim of privilege or other

19   protection, the obligations of the Receiving Parties are those set forth in

20   Federal Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to
21   modify whatever procedure may be established in an e-discovery order that
22   provides for production without prior privilege review. Pursuant to Federal
23   Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on
24   the effect of disclosure of a communication or information covered by the
25   attorney-client privilege or work product protection, the parties may
26   incorporate their agreement in the stipulated protective order submitted to the
27   court.
28   ///

                                               13
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 14 of 16 Page ID #:532




1          14.   MISCELLANEOUS
2          14.1 Right to Further Relief. Nothing in this Order abridges the right of
3    any person to seek its modification by the Court in the future.
4          14.2 Right to Assert Other Objections. By stipulating to the entry of this
5    Protective Order, no Party waives any right it otherwise would have to object
6
     to disclosing or producing any information or item on any ground not
7
     addressed in this Stipulated Protective Order. Similarly, no Party waives any
8
     right to object on any ground to use in evidence of any of the material covered
9
     by this Protective Order.
10
           14.3 Filing Protected Material. A Party that seeks to file under seal any
11
     Protected Material must comply with Local Civil Rule 79-5. Protected
12
     Material may only be filed under seal pursuant to a court order authorizing the
13
     sealing of the specific Protected Material. If a Party’s request to file Protected
14
     Material under seal is denied by the court, then the Receiving Party may file
15
     the information in the public record unless otherwise instructed by the court.
16
17
           15.   FINAL DISPOSITION

18         After the final disposition of this Action, as defined in paragraph 6,

19   within 60 days of a written request by the Designating Party, each Receiving

20   Party must return all Protected Material to the Producing Party or destroy such
21   material. As used in this subdivision, “all Protected Material” includes all
22   copies, abstracts, compilations, summaries, and any other format reproducing
23   or capturing any of the Protected Material. Whether the Protected Material is
24   returned or destroyed, the Receiving Party must submit a written certification
25   to the Producing Party (and, if not the same person or entity, to the
26   Designating Party) by the 60-day deadline that (1) identifies (by category,
27   where appropriate) all the Protected Material that was returned or destroyed
28   and (2) affirms that the Receiving Party has not retained any copies, abstracts,

                                              14
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 15 of 16 Page ID #:533




1    compilations, summaries or any other format reproducing or capturing any of
2    the Protected Material. Notwithstanding this provision, Counsel are entitled to
3    retain an archival copy of all pleadings, motion papers, trial, deposition, and
4    hearing transcripts, legal memoranda, correspondence, deposition and trial
5    exhibits, expert reports, attorney work product, and consultant and expert
6
     work product, even if such materials contain Protected Material. Any such
7
     archival copies that contain or constitute Protected Material remain subject to
8
     this Protective Order as set forth in Section 6 (DURATION).
9
           16.    VIOLATION
10
           Any violation of this Order may be punished by appropriate measures
11
     including, without limitation, contempt proceedings and/or monetary
12
     sanctions.
13
14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
16
17   DATED: April 21, 2021
18
19                                        _________________________________
20                                        JOHN D. EARLY
                                          United States Magistrate Judge
21
22
23
24
25
26
27
28

                                            15
 Case 8:20-cv-01574-DOC-JDE Document 41 Filed 04/21/21 Page 16 of 16 Page ID #:534




1
                                          EXHIBIT A
2
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
           I, _____________________________ [print or type full name], of
4
     _________________ [print or type full address], declare under penalty of perjury
5
     that I have read in its entirety and understand the Stipulated Protective Order that
6
     was issued by the United States District Court for the Central District of California
7
     on April 21, 2021 in the case of Imex Leader, Inc., et al. v. Full Charge LLC, et al.,
8
     Case No. 8:20-cv-01574-DOC-JDE. I agree to comply with and to be bound by
9
     all the terms of this Stipulated Protective Order and I understand and acknowledge
10
     that failure to so comply could expose me to sanctions and punishment in the
11
     nature of contempt. I solemnly promise that I will not disclose in any manner any
12
     information or item that is subject to this Stipulated Protective Order to any person
13
14
     or entity except in strict compliance with the provisions of this Order.

15         I further agree to submit to the jurisdiction of the United States District

16   Court for the Central District of California for enforcing the terms of this

17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________

                                                16
